ORDER
The Court, on its own motion, ordered that the parties submit supplemental briefs on the effect of Montgomery v. Louisiana, 136 S. Ct. 718 (2016), on the proceedings in these cases.
The Court, on its own motion, now orders that these three cases are consolidated for oral argument. Pursuant to Rule 30(b), appellants will have a total of thirty minutes for oral argument and appellees will have a total of thirty minutes for oral argument.
By order of the Court in Conference, this the 18th day of August 2016.
s/Martin. C.J.
For the Court
*30WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 18th day of August 2016.
J. BRYAN BOYD Clerk, Supreme Court of North Carolina
s/M.C. Hacknev Assistant Clerk
Justice Ervin is recused in No. 82A14, State v. Sethy Tony Seam.